McCLELLAN, C. J.
The motion to quash the. special venire for the trial of this defendant should have been granted. Section 5004 of the Code, under cvhich this venire Avas drawn, requires that Avhen capital cases stand for trial the. judge shall draw from the jury box not less than twenty-five nor more than fifty names as special jurors “for each capital case.” Here three distinct capital cases Avere set for the same day. For the trial of each and all of them the court drew fifty names from the box, and put these identical fifty *8names, on the separate venires for tbe trial of each of the three defendants, instead of drawing fifty different names for these several trials. This was error.— Adams v. State, 133 Ala. 166.
The corpus delicti was sufficiently proved by the testimony of the. witnesses Isaac I-Iowell and Willie Williams before evidence of confessions.was offered by the 'State.
In .laying;. the predicate for admitting- evidence of confessions the proper course is to show the substantive facts that no inducements, promises and the like were held out or made to .the defendant, and that no threats or the like were indulged against him for the purpose of getting the statements from him which it is proposed to show he made at the time. That he made such statements freely.and voluntarily is a conclusion to be drawn by the court when the substantive facts justify it and it is not for the predicate witness to draw and state.
.The fact that incriminating statements of a defendant are made upon a promise of officers or citizens having him in custody that if he will tell the truth they will protect him against the wrath and vengeance of persons who are implicated or whom his statement implicates in the offense, does not render such statements inadmissible if they are otherwise voluntary. The promise which will render a confession involuntary in the eyes of the law must have relation to the legal consequences of the offense itself; it must involve some assurance of benefit to the defendant in respect of the crime under inquiry as that he will not be prosecuted or that his punishment will be mitigated and the like. The mere collateral benefit of protection from the personal violence of those who acted with him in the commission of the crime will not suffice.
The first charge requested by the. defendant could ■hardly be abstract in any criminal case. It has been several times held by this court to assert a sound proposition of law.
Charge 2 refused to defendant is copied from Compton v. State, 110 Ala. 94, where it was held to be a correct charge; and this ruling has been reaffirmed in *9Stoneking v. State, 118 Ala. 70, and Adams v. State, supra. Its refusal, however, in this case may be justified upon the absence of evidence tending to reduce the homicide to manslaughter.
Charge 4 asked by defendant “asserts a correct proposition and should have been given.”—Turner v. State, 124 Ala. 59, 63.
The other charges requested by the defendant were properly refused and the court .committed no error in giving the several charges requested by the State.
'Reversed and remanded.